IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00283-CR

                   EX PARTE DAVID DUANE DUNIGAN


                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 32765


                          MEMORANDUM OPINION


      On September 8, 2014, we received a document entitled “Motion for Erroneous

Judgment/Voidable Judgment” related to an earlier appeal styled Dunigan v. State and

docketed as 10-10-00043-CR.     The motion attacks the validity of this Court’s prior

opinion and judgment affirming the trial court’s judgment which, according to the

motion, stacked the sentence in the trial court’s judgment on a previous conviction,

cause number 14160 from Lamar County for burglary of a habitation for which Dunigan

was on parole and had not been revoked at the time of the stacking order. Dunigan

asserts he is suffering adverse consequences in his parole review and housing due to

this allegedly improper stacking order.
       The conviction in 10-10-00043-CR is final. Our mandate issued February 6, 2012.

Based on the nature of the relief requested, we have determined Dunigan’s current

request to be a request for post-conviction relief, a petition for writ of habeas corpus

under article 11.07. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2005). We have no

jurisdiction to grant post-conviction relief in an attack on a final felony judgment. See

id. art 11.05. Accordingly, we dismiss this proceeding for lack of jurisdiction.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 25, 2014
Do not publish
[CR25]




Ex parte Dunigan                                                                   Page 2